Ex THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT-RECEIVABLES This Third Amendment to Loan and Security Agreement – Receivables (this “Third Amendment”) is made and entered into this 18th day of September, 2008 by and among SILVERLEAF RESORTS, INC., a Texas corporation (“Borrower”); the parties, including WELLS FARGO FOOTHILL, INC., a California corporation, who have executed the Original Loan Agreement (as hereinafter defined) or a joinder agreement thereto in their respective capacities as lenders (collectively the “Lenders” and individually a “Lender”); and WELLS FARGO FOOTHILL, INC., a California corporation, in its capacity as facility agent and as collateral agent (“Agent”). W I T N E S S E T H WHEREAS, Borrower, Lenders and
